Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on April 27, 2020.

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (U.S. Pub. No. 2014/0140625).

With respect to claims 1, 9 and 16, Zhang et al teaches 
receiving multi-dimensional data, the received data comprising subspaces ([0004] A Rank-by-Feature Framework for Interactive Exploration of Multidimensional Data); 
determining an impact value for each of the received data subspaces ([0076] 
Operator Projection divides a complex data space into a set of sub-spaces); 
for those subspaces having an impact value above a predetermined threshold, determining an insight type for each such subspace ([0058] visual legibility (FIG. 1a).  We use a density-based method to detect outliers. outlier factor (LOF) for each data instance di.  The greater the LOF is, the more likely d.sub.i is an outlier); 
determining a significance value for each determined insight type; determining an insight score for each determined insight type ([0062] This computes the absolute correlation of d.sub.i and d.sub.j.  Here, k=1, .  . . , K and K is the maximal number of elements in d.sub.i and d.sub.j, respectively); 
determining data insights by ranking and diversifying the determined insight scores for the determined insight types ([0090] it ranks the values computed by the four visualization quality metrics (Formulas 1-4)); and 


 With respect to claim 2, Zhang et al teaches determining an insight score for each determined insight type based on the determined impact value and the determined significance value of each corresponding subspace ([0090] it ranks the values computed by the four visualization quality metrics).

 With respect to claims 3, 11 and 17, Zhang et al teaches determining the impact value for each of the received data subspaces based at least on a importance rating of the received data subspace, the importance rating being based on a relevance of the subspace associated with the insight score to other comparable received subspaces ([0090] it ranks the values computed by the four visualization quality metrics).
 
With respect to claims 4 and 12, Zhang et al teaches significance value is at least partially based on the extent to which the insight type is determined to be uncommon ([0030] FIG. 3 visualizes correlation among three data dimensions, [0058] visual legibility (FIG. 1a)).



With respect to claims 6 and 14, Zhang et al teaches sibling relationship or a parent relationship to another one or more subspaces ([0030] FIG. 3 visualizes correlation among three data dimensions).
 
With respect to claims 7 and 20, Zhang et al teaches presenting the data insights on a user computing device in ranked order by determined insight scores ([0030] FIG. 3 visualizes correlation among three data dimensions).

With respect to claims 10, Zhang et al teaches numerical insights including a value; time-based insights including a time component; and compound insights including insights based on two or more subspaces ([0030] FIG. 3 visualizes correlation among three data dimensions).


Allowable Subject Matter

Claims 8, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163